UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Annual Report FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to Commission file number 333-98397 LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, Suite 703, Toronto, Ontario, M5S 1S4 Canada (Address of principal executive offices) Michael Kraft, President & CEO Tel: (416) 927-7000 x23 Fa x : (416) 927-1222 Email: investor@lingomedia.com Lingo Media Corporation 151 Bloor Street West, Suite 703, Toronto, Ontario, M5S 1S4 Canada (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 22,379,177 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yes No X If this report is an annual transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated Filer Non-accelerated filer X Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by Other the International Accounting Standards Board X If “Other” has been checked in response to the previous question mark, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X 2 LINGO MEDIA CORPORATION FORM 20-F ANNUAL REPORT TABLE OF CONTENTS PARTI Item 1. Identity of Directors, Senior Management and Advisors 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Item 4. Information on the Company 12 Item 5. Operating and Financial Review and Prospects 19 Item 6. Directors, Senior Management and Employees 34 Item 7. Major Shareholders and Related Party Transactions 43 Item 8. Financial Information 44 Item 9. The Offer and Listing 45 Item 10. Additional Information 48 Item 11. Quantitative and Qualitative Disclosures about Market Risk 59 Item 12. Description of Securities Other Than Equity Securities 60 PART II Item 13. Default, Dividend Arrearages and Delinquencies 60 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 60 Item 15. Controls and Procedures 60 Item 16.A. Audit Committee Financial Expert 62 Item 16.B. Code of Ethics 62 Item 16.C. Principal Accountant Fees and Services 62 PART III Item 17. Financial Statements 63 Item 18. Financial Statements 63 Item 19. Exhibits 63 3 Forward-Looking Statements This Annual Report on Form 20-F contains certain forward-looking statements, which reflect management’s expectations regarding the Company’s results of operations, performance, growth, and business prospects and opportunities. Statements about the Company’s future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this Annual Report are based upon what management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this Annual Report, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk and currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the sections entitled "Risk Factors", “Information on the Company” and “Operating and Financial Review and Prospects”. PART I ITEM 1. Identity of Directors, Senior Management and Advisors Not applicable I TEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange under the symbol LM and inter-listed on the OTCQB Marketplace under the symbol LMDCF . The consolidated financial statements of the Company as at and for the year ended December 31, 2014 comprise the Company and its subsidiaries. Lingo Media (www.lingomedia.com) is an ESL EdTech industry acquisition company whose goal is to ‘ Chang e the way the world learns English ’ combining education with technology. The Company is focused on online and print-based technologies and solutions through its four subsidiaries: Lingo Learning Inc. (Lingo Learning”), ELL Technologies Ltd. (“ELL Technologies”); Speak2Me Inc. (“Speak2Me”) and Parlo Corporation (“Parlo”). Lingo Learning is a print-based publisher of English language training programs. ELL Technologies is a globally-established English language learning multi-media and online training company. Speak2Me is a free-to-consumer advertising-based online English language learning service in China. Parlo is a fee-based online English language training and assessment service. (See Item 4 “Information on the Company – History and Development of the Company”) 4 The head office, principal address and registered and records office of the Company is located at 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada, M5S 1S4. 3.A Selected Financial Data Conversion to International Financial Reporting Standards The consolidated financial statements of the Company have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). The selected financial data should be read in conjunction with the consolidated financial statements and other financial information included elsewhere in the Annual Report. The Company has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future. The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. The following data for the fiscal years ended December 31, 2014, 2013, 2012 and 2011 is derived from our consolidated financial statements prepared in accordance with IFRS (and the data for the fiscal year ended December 31, 2010 is derived from our consolidated financial statements prepared in accordance with Canadian GAAP) and all are expressed in Canadian Dollars. Fiscal Year Ended December 31 Revenue Profit/(Loss) from Operations Total Comprehensive Profit/(Loss) Total Assets Current Assets Issued Share Capital Weighted Average Number of Common Shares Outstanding Total Equity Dividends per Common Share NIL NIL NIL NIL Basic and Diluted Earnings/ (Loss) per Share The following selected financial data has been extracted from the consolidated financial statements previously filed with our Annual Reports on Form 20-F for the 2010 fiscal year, which were prepared in accordance with Canadian GAAP and reconciled to accounting principles generally accepted in the United States (“US GAAP”). 5 Fiscal Year Ended December 31 Revenue from Continuing Operation Loss from Continuing Operations Loss from Discontinued Operations - Total Comprehensive Loss Total Assets Current Assets Issued Share Capital Weighted Number of Common Shares Total Equity Dividends per Common Share NIL Basic and Diluted Loss per Share from Continuing Operations Basic and Diluted Loss per Share from Discontinued Operations - US GAAP Loss from Continuing Operations US GAAP Loss from Discontinued Operations - US GAAP Total Comprehensive Loss US GAAP Total Assets US GAAP Equity US GAAP Loss per Share from Continuing Operations US GAAP Loss per Share from Discontinued Operations - 3.A.3. Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars ($). The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (USD). The table sets forth the rate of exchange for the Canadian Dollar at the end of the five most recent fiscal periods ended December 31st , the average rates for the period and the range of high and low rates for the period. The data for each month during the previous twelve months is also provided. Table No. 4 U.S. Dollar/Canadian Dollar Average High Low Close Mar-15 Feb-15 Jan-15 Dec - 14 Nov -14 Oct - 14 Sep- 14 Aug - 14 Jul-14 Jun-14 May-14 Apr - 14 6 Fiscal Yr Ended Dec., 31, 2014 Fiscal Yr Ended Dec., 31, 2013 Fiscal Yr Ended Dec. 31, 2012 Fiscal Yr Ended Dec. 31, 2011 Fiscal Yr Ended Dec. 31, 2010 3.B. Capitalization and Indebtedness Not applicable 3. C . Reasons for the Offer and Use of Proceeds Not applicable 3.D. Risk Factors Financial risk management objectives and policies The financial risk arising from the Company’s operations are currency risk, liquidity risk and credit risk. These risks arise from the normal course of operations and all transactions undertaken are to support the Group’s ability to continue as a going concern. The risks associated with these financial instruments and the policies on how to mitigate these risks are as follows: Management manages and monitors these exposures to ensure appropriate measures are implemented on a timely and effective manner. The Company’s Management oversees these risks. The Board of Directors reviews and agrees on policies for managing each of these risks are as follows: Foreign currency risk Foreign currency risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in underlying foreign exchange rates. The Company’s exposure to the risk of changes in foreign exchange rates relates primarily to the Company’s operating activities (when revenue or expense is denominated in a different currency from the Company’s functional currency) and the Company’s net investments in foreign subsidiaries. The Company operates internationally and is exposed to foreign exchange risk as certain expenditures are denominated in non-Canadian Dollar currencies. A 10% strengthening of the US Dollar against the Canadian Dollar would have increased the net equity by $90,365 (2013 - $76,850) due to reduction in the value of net liability balance. A 10% of weakening of the US Dollar against the Canadian Dollar at December 31, 2014 would have had the equal but opposite effect. The significant financial instruments of the Company, their carrying values and the exposure to other denominated monetary assets and liabilities, as of December 31, 2014 are as follows: US Denominated China Denominated Euro Denominated USD RMB Euro Cash - Accounts receivable - Accounts payable - - 7 The carrying values and the exposure to other denominated monetary assets and liabilities as of December 31, 2013 are as follows: US Denominated China Denominated USD RMB Cash Accounts receivable Accounts payable - Liquidity Risk The Company manages its liquidity risk by preparing and monitoring forecasts of cash expenditures to ensure that it will have sufficient liquidity to meet liabilities when due. The Company’s accounts payable and accrued liabilities generally have maturities of less than 90 days. At December 31, 2014, the Company had cash of $477,001(2013 - $78,091), accounts and grants receivable of $849,344 (2013 - $1,003,440) and prepaid and other receivables of $85,071 (2013- $84,620) to settle current liabilities of $1,679,482 (2013 - $1,703,703). Credit Risk Credit risk refers to the risk that one party to a financial instrument will cause a financial loss for the counterparty by failing to discharge an obligation. The Company is primarily exposed to credit riskthrough accounts receivable. The maximum credit risk exposure is limitedto the reported amounts of these financial assets. Credit risk is managed byongoing review of the amount and aging of accounts receivable balances. As at December 31, 2014, theCompany has outstanding receivables of $849,344 (2013- $1,003,440). An allowance for doubtful accounts is taken on accounts receivable if the account has not been collected after a predetermined period of time and is offset against other operating expenses. The Company deposits its cash with high credit quality financial institutions, with the majority deposited within Canadian Tier 1 Banks. Dependence on Major Customer The Company has sales to a major customer in 2014 and 2013, a government agency of the People’s Republic of China. The total percentage of sales to this customer during the year was 65% (2013 – 75%, 2012 – 66%) and the total percentage of accounts receivable at December 31, 2014 was 84% (2013 – 68%, 2012 – 87%). Market Trends and Business Uncertainties Lingo Media believes that the trends in English language learning in China are strong and continue to grow. Developing countries around the world, specifically in the Far East and Latin America, are expanding their mandates for the teaching of English to students, young professionals and adults. Although the outlook for learning English in China, other Far East countries, and Latin America remains positive, there can be no assurance that this trend will continue or that the Company will benefit from this trend. If our major customer and distributors of our print-based products in China fail to devote sufficient time and resources to our business, or if their performance is substandard, our revenues will be materially adversely affected. We have no experience in directly distributing our products in China and no internal capability to do so yet. We have and will continue to establish collaborative relationships, and those relationships may expose us to a number of other unidentifiable risks. 8 Competitive Markets We operate in competitive and evolving markets locally, nationally and globally. These markets are subject to rapid technological change and changes in customer preferences and demand. There can be no assurance that we will be able to obtain market acceptance or compete for market share. We must be able to keep current with the rapidly changing technologies, to adapt its services to evolving industry standards and to improve the performance and reliability of its services. New technologies could enable competitive product offerings and adversely affect us and our failure to adapt to such changes could seriously harm its business. Failure of Delivery Infrastructure to Perform Consistently Our success as a business depends, in part, on its ability to provide consistently high quality online services to users via the delivery infrastructure. There is no guarantee that the Company’s delivery infrastructure and/or its software will not experience problems or other performance issues. If the delivery infrastructure or software fails or suffers performance problems, then it would likely affect the quality and interrupt the continuation of our services and significantly harm the business. The Company’s delivery infrastructure is susceptible to natural or man-made disasters such as earthquakes, floods, fires, power loss and sabotage, as well as interruptions from technology malfunctions, computer viruses and hacker attacks. Other potential service interruptions may result from unanticipated demands on network infrastructure, increased traffic or problems in customer service. Significant disruptions in the delivery infrastructure could harm the Company’s goodwill and its brands and ultimately could significantly and negatively impact the amount of revenue it may earn from its service. Like all Internet transmissions, our services may be subject to interception and malicious attack. Pirates may be able to obtain or copy our products without paying fees. The delivery infrastructure is exposed to spam, viruses, worms, Trojan horses, malware, spyware, denial of service or other attacks by hackers and other acts of malice. The Company uses security measures intended to make theft of its software more difficult. However, if the Company is required to upgrade or replace existing security technology, the cost of such security upgrades or replacements could have a material adverse effect on our financial condition, profitability and cash flows. Limited Intellectual Property Protection The Company relies on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect its proprietary rights. In addition, our success may depend, in part, on its ability to obtain patent protection and operate without infringing the rights of third parties. There can be no assurance that, once filed, the Company’s patent applications will be successful, that we will develop future proprietary products that are patentable, that any issued patents will provide us with any competitive advantages or will not be successfully challenged by any third parties or that the patents of others will not have an adverse effect on the ability of the Company to do business. In addition, there can be no assurance that others will not independently develop similar products, duplicate some or all of our products or, if patents are issued, design their products so as to circumvent the patent protection held by the Company. We protect our product documentation and other written materials under trade secret and copyright laws which afford only limited protection. Despite precautions taken by the Company, it may be possible for unauthorized third parties to copy aspects of our business and marketing plans or future strategic documents or to obtain and use information that we regard as proprietary. There can be no assurance that the Company’s means of protecting its proprietary rights will be adequate or that our competitors will not independently develop similar or superior technology. Litigation may be necessary in the future to enforce our intellectual property rights, to protect trade secrets or to determine the validity and scope of the propriety rights of others. Such litigation could result in substantial costs and diversion of resources, and there can be no guarantee of the ultimate success thereof. 9 Government Regulation and Licensing The Company’s operations may be subject to Canadian and foreign provincial and/or state and federal regulations and licensing. There can be no assurance that we will be able to comply with the regulations or secure and maintain the required licensing for its operations. Government regulation and licensing could seriously impact our ability to achieve its financial and operational objectives. The Company is subject to local, provincial and/or state, federal, and international laws affecting companies conducting business on the Internet, including user privacy laws, laws giving special protection to children, regulations prohibiting unfair and deceptive trade practices and laws addressing issues such as freedom of expression, pricing and access charges, quality of products and services, taxation, advertising, intellectual property rights and information security. The restrictions imposed by and the costs of complying with, current and possible future laws and regulations related to its business could limit our growth and reduce client base and revenue. Operating in Foreign Jurisdictions The Company’s current and future development opportunities relate to geographical areas outside of Canada. There are a number of risks inherent in international business activities, including government policies concerning the import and export of goods and services, costs of localizing products and subcontractors in foreign countries, costs associated with the use of foreign agents, potentially adverse tax consequences, limits on repatriation of earnings, the burdens of complying with a wide variety of foreign laws, nationalization and possible social, labour, political and economic instability. There can be no assurance that such risks will not adversely affect the business, financial condition and results of operations. Furthermore, a portion of expenditures and revenues will be in currencies other than the Canadian Dollar. Foreign exchange exposure may change over time with changes in the geographic mix of its business activities. Foreign currencies may be unfavourably impacted by global developments, country-specific events and many other factors. As a result, future results may be adversely affected by significant foreign exchange fluctuations. Economic Conditions Unfavorable economic and market conditions could increase our financing costs, reduce demand for its products and services, limit access to capital markets and negatively impact any access to future credit facilities. Expenditures by advertisers tend to be cyclical, reflecting overall economic conditions as well as budgeting and buying patterns. Working Capital We may need to raise additional funds in order to finance our operations. The Company expects that corporate growth will be funded from equity and/or debt financing(s) to help generate needed capital. Insuring that capital is available to increase production; sales and marketing capacity; and to provide support materials and training in the market place and to expand is essential to success. There can be no assurance that financing will be available on terms favorable to us, or at all. If adequate funds are not available on acceptable terms, we may be forced to curtail or cease our operations. Even if we are able to continue our operations, the failure to obtain financing could have a substantial adverse effect on our business and financial results. 10 Uncertainty of Assumptions Underlying Business Plan The Company’s business plan is based upon numerous assumptions that may later prove to be incorrect. The Company’s ability to adhere to its business plan will depend upon a variety of factors, many of which are beyond the Company’s control. Likewise, the Company’s management is not bound to follow its business plan, and may elect to adopt other strategies and courses of action based upon changes in circumstances and/or market conditions. The Company cannot assure that the actual results of the Company’s operations will materially conform to its business plan. S uccess Dependent on Key Management Personnel The success of the Company is highly dependent on the skills, experience and successful performance of the Company’s management team. The loss of such services could adversely affect development of the Company’s business, revenues, cash flows and profitability. Managing Growth The Company must expand its business to achieve profitability. Any further expansion of the Company’s business may strain its current managerial, financial, operational, and other resources. Success in managing this expansion and growth will depend, in part, upon the ability of senior management to manage growth effectively. Any failure to do so may lead to inefficiencies and redundancies, and result in reduced growth prospects. As a result, the Company’s profitability, if any, may be curtailed or eliminated. Supply Failures The Company relies on third parties for the timely supply of maintenance services. Although the Company actively manages these third party relationships to ensure continuity of services on time and to its required specifications, some events beyond its control could result in the complete or partial failure of services or services not being delivered on time. Any such failure could negatively affect the Company’s operating results. Our Public Trading Market is Highly Volatile The Company's common shares trade on the TSX Venture Exchange under the symbol "LM", and on the OTCQB under the symbol “LMDCF” . The market price of our common shares could fluctuate substantially due to: ■ Quarterly fluctuations in operating results; ■ Announcements of new products or services by us or our competitors; ■ Technological innovations by us or our competitors; ■ General market conditions or market conditions specific to our or our customer’s industries; or ■ Changes in earning estimates or recommendations by analysts. 11 Penny Stock Rules Our common shares are quoted on the OTCQB Marketplace; a FINRA sponsored and operated quotation system for equity securities. It is a more limited trading market than the NASDAQ Capital Market, and timely, accurate quotations of the price of our common shares may not always be available. You may expect trading volume to be low in such a market. Consequently, the activity of only a few shares may affect the market and may result in wide swings in price and in volume. Our common shares are listed on the OTCQB Marketplace, and are subject to the requirements of Rule 15(g)- 9, promulgated under the Securities Exchange Act as long as the price of our common shares is below $5.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser’s consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosure in connection with any trade involving a stock defined as a penny stock. Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $5.00 per share. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. The stock market has experienced significant price and volume fluctuations, and the market prices of companies, have been highly volatile. Investors may not be able to sell their shares at or above the then current, OTCQB price. In addition, our results of operations during future fiscal periods might fail to meet the expectations of stock market analysts and investors. This failure could lead the market price of our common shares to decline. There is Uncertainty as to the Company’s Shareholders’ Ability to Enforce Civil Liabilities Both Within and Outside of the United States The preponderance of our assets are located outside the United States and are held through companies incorporated under the laws of Canada, China, Hong Kong, and the United Kingdom and representative office in China. In addition, all of our directors and officers are nationals and/or residents of countries other than the United States. All or a substantial portion of the assets of these persons are located outside the United States. As a result, it may be difficult for shareholders to effect service of process within the United States upon these persons. In addition, investors may have difficulty enforcing, both in and outside the United States, judgments based upon the civil liability provisions of the Securities laws of the United States or any State thereof. ITEM 4. INFORMATION ON THE COMPANY 4.A. History and Development of the Company Incorporation and Name Changes The Company was incorporated under the name Alpha Publishing Inc. pursuant to the Business Corporations Act (Alberta) on April 22, 1996. The name was changed to Alpha Ventures Inc. on May 24, 1996. Pursuant to Articles of Continuance effective April 22, 1998, the Company was continued as an Ontario company under the provisions of the Business Corporations Act (Ontario) under the name, Alpha Communications Corp. The name was changed to Lingo Media Inc. on July 4, 2000, and changed to Lingo Media Corporation on October 16, 2007. The Company currently has four active subsidiaries: Lingo Learning Inc. "LLI", ELL Technologies Ltd. (“ELL Technologies”), Speak2Me Inc. and Parlo Corporation (“Parlo”) Lingo Learning Inc. was incorporated pursuant to the Business Corporations Act (Ontario) on November 21, 1994 under the name Alpha Corporation. Alpha Corporation changed its name to Lingo Media Ltd. on August 25, 2000 and again on March 6, 2008 to Lingo Learning Inc. 12 ELL Technologies Ltd. was incorporated pursuant to the Business Corporations Act (Ontario) on February 23, 2012 under the name 2318041 Ontario Inc. 2318041 Ontario Inc. changed its name to ELL Technologies Ltd. on January 15, 2014. Speak2Me Inc. was incorporated pursuant to the Business Corporations Act (Ontario) on February 22, 2007. Parlo Corporation was incorporated pursuant to the Business Corporations Act (Ontario) on September 24, 2009. The Company’s Executive Office is located at: 151 Bloor Street West Suite 703 Toronto, Ontario, M5S 1S4 Canada Telephone: (416) 927-7000 Facsimile: (416) 927-1222 E-mail: investor@lingomedia.com Website: www.lingomedia.com The Company’s Beijing Representative Office is located at: Suite 1805, Tower B, Fuli Twins Tower, #55 Middle Road East Third Ring, Chaoyang District, Beijing 100022, China The Company's fiscal year ends on December 31st. The Company's common shares trade on the TSX Venture Exchange under the symbol "LM", on the OTCQB under the symbol “LMDCF” and are quoted on the Berlin-Bremen Stock Exchange under the symbol “LIM.BE” and the German securities code is (WKN) 121226. 4.B. BUSINESS OVERVIEW Background Lingo Media (www.lingomedia.com) is an ESL EdTech industry acquisition company whose goal is to ‘ Change the way the world learns English’ combining education with technology. The Company is focused on online and print-based technologies and solutions through its four subsidiaries: Lingo Learning Inc. (Lingo Learning”), ELL Technologies Ltd. (“ELL Technologies”); Speak2Me Inc. (“Speak2Me”) and Parlo Corporation (“Parlo”). Lingo Learning is a print-based publisher of English language training programs. ELL Technologies is a globally-established English language learning multi-media and online training company. Speak2Me is a free-to-consumer advertising-based online English language learning service in China. Parlo is a fee-based online English language training and assessment service. Lingo Media has formed successful relationships with key government and industry organizations, establishing a strong presence in China’s education market of more than 300 million students. The Company is extending its global reach, with an initial market expansion into Latin America and continues to expand its product offerings and technology applications. 13 As of December 31, 2014, the Company operated two distinct business segments as follows: Print-Based English Language Learning The Company continues to maintain and to grow its legacy business of earning royalty revenue through its subsidiary Lingo Learning Inc., a print-based publisher of English language training programs in China since 2001. Lingo Learning has an established presence in China’s education market of over 300 million students. To date, it has co-published more than 520 million units from its library of program titles. China Publishing Lingo Media has spent 15 years developing English Language Learning (ELL), products, programs, and relationships in the Chinese market. Learning to communicate in English is seen as a top priority for Chinese school students and young adult learners. Along with learning how to use a PC, English skills are perceived as a key determinant of their future levels of prosperity. The Company’s ELL books, audio and CD-based programs are unique in that they have a special focus on the spoken language. In addition to developing learning materials, considerable resources have been expended on the development of relationships with leading Chinese publishers, both in the education and trade sectors, as well as in extensive marketing of Lingo Media’s programs. The Company is capitalizing on its co-development approach in the Chinese market. Lingo Media sees its relationships with leading Chinese publishers; its Canadian and Chinese author teams; and its original custom-developed content as key factors in opening up the Chinese educational market. The Company has secured long-term publishing contracts for the Kindergarten to Grade 12 (K-12) and higher educational markets, which it anticipates will generate ongoing revenue streams from the sale of its programs. Co-Publishing Partner in China People's Education Press People's Education Press (“PEP”) a division of China's State Ministry of Education, publishes more than 60% of educational materials for the Kindergarten to Grade 12 (“K-12”) market throughout China, for all subjects, including English Language Learning. PEP has a readership of more than 120 million students. Lingo Learning has two programs with PEP. These series target the elementary market of 100 million students: PEP Primary English (for Grades 3-6; Chinese students now begin learning English in Grade 3); and Starting Line (Grades 1-6); All series include the core textbooks in addition to supplemental activity books, audiocassettes, teacher resource books, and other materials. Seasonality The Company may experience some seasonal trends in the sale of its publications. For example, sales of educational published materials experience seasonal fluctuations with higher sales in the Spring (second calendar quarter) and Fall (fourth calendar quarter). Online English Language Learning (i) Training Model ELL Technologies, acquired in 2010, offers more than 1,700 hours of interactive learning through a number of product offerings that include Scholar , Master, Kids, and other tailor-made solutions. ELL Technologies is marketed in 12 countries through a network of distributors and earns its revenues from the sale from licensing and subscription fees. 14 To further leverage its Speak2Me lesson and technology platform, the Company acquired Parlo in 2009 to expand its online offerings to include fee-based spoken English training solutions for corporations, governments, and educational institutions. This fee-based training service incorporates a reporting platform in the form of a Learning Management System for human resources administrators. Parlo’s spoken language learning platform has now been integrated into ELL Technologies. (ii) Social Learning Model The Company has operated an online English language learning service in China through www.Speak2Me.cn that included a unique social learning infrastructure. This website incorporated its proven pedagogy with fun, interactive lesson modules to address the rapidly growing need for spoken English in China. Speak2Me's platform uses speech recognition technology to teach spoken English online through more than 350 targeted lessons that engage users in interactive conversations with a virtual instructor. Segmented Information (Before Other Financial Items Below) Online English Language Learning Print-Based English Language Learning Total Segmented assets $ 1,407,525 $ 2,423,438 Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - 3 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ 999,567 Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - 15 2 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ 1,269,953 $ 1,390,695 Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - 1 Online English Language Learning Print-Based English Language Learning Total Segmented assets $ 1,610,229 $ 1,438,946 $ 3,049,175 Segmented liabilities Segmented revenue Segmented direct costs Segmented selling, general & administrative Segmented intangible amortization - Segmented other expense Segmented income (loss) Segmented intangible addition - Other Financial Items Print-Based English Language Learning segmented income (loss) $ 669,444 $ 610,385 $ (6,075) $ 183,908 Online English Language Learning segmented income (loss) Foreign exchange gain Interest and other financial Stock-based payments Other comprehensive income Total Comprehensive Loss $ 107,406 Revenue by Geographic Region China $ 1,822,660 $ 1,543,753 $ 1,366,415 $ 1,320,945 Other $ 2,512,464 $ 2,008,066 $ 2,016,261 $ 2,066,969 16 Identifiable Assets by Geographic Region Canada $ 2,410,202 $ 1,919,176 $ 2,510,182 $ 2,923,211 China $ 2,423,438 $ 2,214,590 $ 2,660,648 $ 3,049,175 Intangibles Software and W eb D evelopment Content Platform Customer Relationships Total Cost, January 1, 2011 Additions - - Cost, December 31, 2011 Additions - - Cost, December 31, 2012 Additions - - Effect of foreign exchange - - Cost, December 31, 2013 Additions - - Effect of foreign exchange - - Cost, December 31, 201 4 Intangibles Software and W eb D evelopment Content Platform Customer Relationships Total Accumulated depreciation, January 31, 2011 Charge for the year - Impairment Loss - - Accumulated depreciation, December 31, 2011 Charge for the year - Accumulated depreciation, December 31, 2012 Charge for the year - Effect of foreign exchange - - Accumulated depreciation, December 31, 2013 Charge for the year - Effect of foreign exchange - - Accumulated depreciation, Dec ember 31, 201 4 1 Net book value, December 31, 2011 Net book value, December 31, 2012 - Net book value, December 31, 2013 - Net book value, December 31, 2014 - 17 The Company began commercial production and sale of its services and products during 2009 and started amortizing the cost of software and web development costs on a straight-line basis over the useful life of the assets which is estimated to be 3 years. During 2011, the Company recognized an impairment loss of $703,600 in relation to its software and web development in Speak2Me because the carrying value of the software and web development exceeded the expected recoverable amount. The recoverable amount is based on management’s best estimate of the selling price, less costs to sell. In 2014, the Company focused on redesign and upgrade of its ELL Technologies suite of products and invested $544,635 in the product development cost. The project is expected to be complete in 2015, however, the Company has started the commercial production and sale of some of its products. No impairment was recognized in 2013 or 2014. 4.C. Organization Structure See 4.A. “History and Development of the Company” for more information. Name of subsidiary Principal activity Place of incorporation and operation Proportion of ownership interest and voting rights held December 31, 2014 December 31, 2013 December 31, 2012 Lingo Learning Inc. Developer and publisher of English language learning print and audio-based products Canada 100% 100% 100% ELL Technologies Ltd.¹ English language learning multi-media & onlinetraining service Canada 100% 100% 100% ELL Technologies Limited English language learning multi-media & onlinetraining service U.K. 100% 100% 100% Speak2Me Inc. Free English language learning online service Canada 100% 100% 100% Parlo Corporation Fee-based online English language learning training and assessment service Canada 100% 100% 100% Notes: 1. This subsidiary was incorporated in February 2012 . 4.D. Property and Equipment The Company’s executive offices are located in rented premises of approximately 4,270 sq. ft. at 151 Bloor Street West, Suite 703, Toronto, Ontario, M5S 1S4 Canada. The Company began occupying these facilities, through its subsidiary Lingo Learning Inc. in March 2006. 18 The Company’s Beijing representative offices are located in rented premises of approximately 2,174 sq. ft. at Suite 1805, Tower B, Fuli Twins Tower, #55 Middle Road East Third Ring, Chaoyang District Beijing, China, 100022 The Company has office equipment, furniture and computer equipment located in these offices and for the fiscal years ended December 31, 2014, 2013, 2012, 2011, and 2010, they have a net carrying value of $24,806, $31,926, $38,356, $48,321, and $58,161, respectively. ITEM 4A . UNRESOLVED STAFF COMMEN TS None. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion for the fiscal years ended December 31, 2014, December 31, 2013, and December 31, 2012 should be read in conjunction with the consolidated financial statements of the Company and the notes thereon. The following discussion contains forward-looking statements that are subject to significant risks and uncertainties. Readers should carefully review the risk factors described herein and in other documents the Company files from time to time with the Securities and Exchange Commission. 5.A Overview Critical Accounting Policies and Estimates BASIS OF PREP A RATION Statement of compliance and going concern The consolidated financial statements of the Company have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business. The Company has incurred significant losses over the years. During the year ended December 31, 2014, the Company reported a net profit of $144,013 (2013 – net profit of $22,943; 2012 – net loss of $1,362,526), positive cash flows from operations of $953,081 (2013 - $845,554; 2012 - negative cash flows from operations of $665,304). As at December 31, 2014, the Company had a working capital deficiency of $268,066 (2013-$537,552). The Company’s success depends on the continued profitable commercialization of its online English language learning technology programs. Given the fact that the Company has had an increase in revenue of $504,398, increase in net profit of $121,070and an increase in cash flows of $398,910, and the Company’s current operating and financial plans, management of the Company believes that it will have sufficient access to financial resources to fund the Company’s planned operations through fiscal 2015. Basis of measurement The consolidated financial statements have been prepared on the historical cost basis except as otherwise noted. The comparative figures presented in the consolidated financial statements are in accordance with IFRS. 19 Basis of consolidation The consolidated financial statements comprise the financial statements of the Company and the entities controlled by the Company (the “Group”) as at December 31, 2014. Control exists when the Company is exposed to, or has the rights to variable returns from its involvement with the entity and has the ability to affect these returns through its power over the entity. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Group obtains control, and continue to be consolidated until the date when such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All inter-group balances, transactions, unrealized gains and losses resulting from inter-group transactions and dividends are eliminated in full. Functional and presentation currency The functional currency is the currency of the primary economic environment in which the entity operates and has been determined for each entity within the Group. These consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional currency and presentation currency. The functional currency of ELL Technologies is the United States Dollar (“USD”) and the functional currency of Speak2Me is Chinese Renminbi (“RMB”). All other subsidiaries’ functional currency is Canadian Dollar (“CAD”). The functional currency determinations were conducted through an analysis of the consideration factors identified in IAS 21, “The Effects of Changes in Foreign Exchange Rates”. SIGNIFICANT ACCOUNTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company’s consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies, reported amounts of assets, liabilities and contingent liabilities, revenues and expenses at the date of the consolidated financial statements and during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements is included in the following notes: ● Determination of functional and presentation currency ● Determination of the recoverability of the carrying value of intangible assets and goodwill ● Determination and recognition of long-term revenue contracts ● Recognition of government grant and grant receivable ● Recognition of deferred tax assets ● Valuation of share-based payments ● Recognition of provisions and contingent liabilities ● Assessing whether material uncertainties exist that would cause doubt as to whether the Company could continue as a going concern. 20 SUMMARY OF SIG NI FICANT ACCOU N TING POLICIES Revenue recognition Revenue from fee-based English language training and assessment services and licenses are recognized on a straight line basis over the term of the agreement and when collectability is reasonably assured. When the outcome of a contract cannot be reliably estimated, all contract related costs are expensed and revenues are recognized only to the extent that those costs are recoverable. When the uncertainties that prevented reliable estimation of the outcome of a contract no longer exist, contract revenue and expenses are recognized using the percentage of completion method. During the year ended December 31, 2014, the Company had one long-term contract, for which revenues of $230,000 were recognized based on the cost recovery method. Revenue from online advertising and sponsorships in China is recognized at the time of the rendering of services and when collectability is reasonably assured. Revenue from royalty and licensing sales in China is recognized based on confirmation of finished products produced by its co-publishing partners and when collectability is reasonably assured. Royalty revenue from audiovisual products is recognized based on the confirmation of sales by its co-publishing partners, and when collectability is reasonably assured. Royalty revenues are not subject to right of return or product warranties. Revenue from the sale of published and supplemental products is recognized upon delivery and when the risk of ownership is transferred and collectability is reasonably assured. Comprehensive income Comprehensive income measures net earnings for the period plus other comprehensive income. Other comprehensive income consists of changes in equity from non-owner sources, such as changes to foreign currency translation adjustments of foreign operations during the period. Amounts reported as other comprehensive income are accumulated in a separate component of shareholders’ equity as accumulated other comprehensive income. Property and equipment Property and equipment are initially recorded at cost. Amortization is provided using methods outlined below at rates intended to amortize the cost of assets over their estimated useful lives. Method Rate Computer and office equipment Declining balance 20% Software and web development costs The Company capitalizes all costs related to the development of its free-to-consumer and fee-based ELL products and services when the feasibility and profitability of the project can be reasonably considered certain. Expenditure on development activities, whereby research findings are applied to a plan or design for the production of new or substantially improved products and processes, is capitalized if the product or process is technically and commercially feasible and the Group has sufficient resources to complete development. The expenditure capitalized includes the cost of materials and direct labour. Other development expenditure is recognized in the statement of comprehensive income as an expense as incurred. Capitalized development expenditure is stated at cost less accumulated amortization and impairment losses. The software and web development cost are being amortized on a straight-line basis over the useful life of the asset, which is estimated to be 3 years. 21 Content Platform In 2010, the Company acquired a content platform which was already commercialized. The content platform costs are being amortized on a straight-line basis over the useful life of the asset which is estimated to be 5 years. Customer relationships The Company acquired customer relationships through its acquisition of ELL Technologies. The customer relationships are being amortized on a straight-line basis over the useful life of the asset which is estimated to be 2 years. As at December 31, 2014, customer relationships were fully amortized. Goodwill Goodwill represents the excess of the purchase price over the fair value of the net identifiable assets of an acquired business. The Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the venture, less the net recognized amount (fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a bargain purchase gain is recognized immediately in profit. The Company elects on a transaction-by-transaction basis whether to measure non-controlling interest at its fair value, or at its proportionate share of the recognized amount of the identifiable net assets, at the acquisition date. Transaction costs, other than those associated with the issue of debt or equity securities, that the Company incurs in connection with a business combination are expensed as incurred. Government grants The Company receives government grants based on certain eligibility criteria for book publishing industry development in Canada. These government grants are recorded as a reduction of general and administrative expenses to offset direct costs funded by the grant. The Company records a liability for the repayment of the grants and a charge to operations in the period in which conditions arise that will cause the government grants to be repayable. Deferred income taxes Deferred taxation is recognized using the liability method on temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. However, deferred taxation is not recognized if it arises from initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting nor taxable profit or loss. Deferred taxation is determined using tax rates (and laws) that have been enacted or substantially enacted by the reporting date and are expected to apply when the related deferred tax asset is realized or the deferred tax liability is settled. 22 A deferred tax asset is recognized to the extent that it is probable that future taxable profits will be available against which the temporary difference can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. Deferred income tax is provided on temporary differences arising on investments in subsidiaries, associates and joint ventures, except where the timing of the reversal of the temporary difference is controlled by the Company and it is probable that the temporary difference will not reverse in the foreseeable future. Deferred tax assets and deferred tax liabilities are offset if a legally enforceable right exists to offset current income tax assets against current income tax liabilities and the deferred taxes relate to the same taxable entity and the same taxation authority. Foreign currency translation Foreign currency transactions are initially recorded in the functional currency at the transaction date exchange rate. At the balance sheet date, monetary assets and liabilities denominated in a foreign currency are translated into the functional currency at the reporting date exchange rate. Foreign exchange gains and losses resulting from the settlement of such transactions and from the re-measurement of monetary items at year-end exchange rates are recognized in the income statement. Non-monetary items measured at historical cost are translated using the historical exchange rate. Non-monetary items measured at fair value are translated using the exchange rates at the date when fair value was determined. Financial statements of subsidiaries, affiliates and joint ventures for which the functional currency is not the Canadian Dollar are translated into Canadian Dollars as follows: all asset and liability accounts are translated at the balance sheet exchange rate and all earnings and expense accounts and cash flow statement items are translated at average exchange rates for the period. The resulting translation gains and losses are recorded as foreign currency translation adjustments in other comprehensive income and recorded in Accumulated other comprehensive income in equity. On disposal of a foreign operation the cumulative translation differences recognized in equity are reclassified to the income statement and recognized as part of the gain or loss on disposal. Goodwill and fair value adjustments arising on the acquisition of a foreign entity have been treated as assets and liabilities of the foreign entity and translated into Canadian Dollars at the balance sheet rate. Foreign exchange gains or losses arising from a monetary item receivable from or payable to a foreign operation, the settlement of which is neither planned nor likely to occur in the foreseeable future and which in substance is considered to form part of the net investment in the foreign operation, are recognized in other comprehensive income in accumulated other comprehensive income. Earnings (loss) per share Earnings (loss) per share is computed by dividing the earnings (loss) for the year by the weighted average number of common shares outstanding during the year, including contingently issuable shares which are included when the conditions necessary for issuance have been met. Diluted earnings per share is calculated in a similar manner, except that the weighted average number of common shares outstanding is increased to include potentially issuable common shares from the assumed exercise of common share purchase options and warrants, if dilutive. During the year ended December 31, 2014, all the outstanding stock options, warrants and brokers’ warrants were anti-dilutive. 23 Share-based compensation plan The Stock Option Plan allows Company management, employees, directors and consultants to acquire shares of the Company. The fair value of share-based payment awards granted is recognized as an employee or consultant expense with a corresponding increase in equity. An individual is classified as an employee when the individual is an employee for legal or tax purposes (direct employee) or provides services similar to those performed by a direct employee. Each tranche in an award is considered a separate award with its own vesting period and grant date fair value. The fair value is measured at grant date and each tranche is recognized on a graded vesting basis over the period during which the share purchase options vest. The fair value of the share-based payment awards granted is measured using the Black-Scholes option pricing model taking into account the terms and conditions upon which the awards were granted. At each financial position reporting date, the amount recognized as an expense is adjusted to reflect the actual number of awards, for which the related service and non-market vesting conditions are expected to be met. For equity-settled share-based payment transactions, the Company measures the goods or services received, and the corresponding increase in equity, directly, at the fair value of the goods or services received, unless that fair value cannot be estimated reliably, in which cases, the Company measures their value, and the corresponding increase in equity, indirectly, by reference to the fair value of the equity instruments granted. Financial instruments All financial instruments are recorded initially at fair value. In subsequent periods, all financial instruments are measured based on the classification adopted for the financial instrument: fair value through profit and loss (“FVTPL”); held to maturity; loans and receivables; and available for sale or other liability. Financial assets: FVTPL assets are subsequently measured at fair value with the change in the fair value recognized in net income during the period. Loans and receivables are subsequently measured at amortized cost using the effective interest rate method. Financial liabilities: Other liabilities are subsequently measured at amortized cost using the effective interest rate method. Costs that are directly attributable to a financial instrument’s origination, acquisition, issuance or assumption, are included in the fair value adjustment of the financial instrument. These costs are amortized over the life of the financial instrument. The Company has classified its financial instruments as follows: Financial Instrument Classification Cash FVTPL Accounts and grants receivable Loans and receivables Accounts payable Other liabilities Accrued liabilities Other liabilities Loans payable Other liabilities 24 The Company’s financial instruments measured at fair value on the balance sheet consist of cash, which is measured at level 1 of the fair value hierarchy. There are three levels of the fair value hierarchy as follows: Level 1:Values based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2:Values based on quoted prices in markets that are not active or model inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 3:Values based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. Impairment of long-lived assets The Company’s property and equipment and intangibles with finite lives are reviewed for an indication of impairment at each balance sheet date. Goodwill is reviewed for impairment annually or at any time if an indicator of impairment exists if indication of impairment exists, the asset’s recoverable amount is estimated. The recoverable amount is the greater of the asset’s fair value less costs to sell and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. An impairment loss is recognized when the carrying amount of an asset, or its cash-generating unit, exceeds its recoverable amount. A cash-generating unit is the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets. Impairment losses are recognized in profit and loss for the period. An impairment loss, other than goodwill impairment, is reversed if there is an indication that there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. Operating Results Financial information for the year ended December 31, 2014, 2013, 2012 and 2011 was prepared in accordance with IFRS as issued by the IASB. Fiscal Year Ended December 31, 201 4 vs. Fiscal Year Ended December 31, 20 13 Revenues from print-based English language learning for the year ended December 31, 2014 were $1,680,814 compared to $1,541,197 for fiscal 2013. Direct costs associated with publishing revenue are kept to a minimum and has been consistent throughout the years. The Company continues to maintain its relationship with PEP and is investing in the development of its existing and new programs and marketing activities to maintain and increase its royalty revenues. Publishing revenue for the year ended December 31, 2014 increased 9% compared to fiscal 2013. This increase is mainly attributed to the increased royalties through licensing sales to local publishers rather than direct sales made by PEP. Since the State Ministry of Education has mandated the increase of licensing sales vs. direct sales to local publishers, PEP had increased its licensing sales revenues. The Company expects this trend to continue but it does not have any control over PEP’s attempt to enter into licensing sales vs. direct sales with additional local publishers. In 2014, Lingo Media generated $831,650 in online English language learning revenue as compared to $466,869 in 2013, an increase of 78%. This increase in sales is due to the Company’s increased sales efforts related to its ELL Technologies redesigned suite of products. The Company has completely redesigned the user interface, learning management system and the multi-browser delivery system for desktops and tablets for its ELL Technologies suite of products including Scholar , Master, and Kids. The product overhaul has been completed and full sales efforts have resumed in 2014. 25 Selling, General and Administrative Costs Selling, general and administrative expenses were $950,229 in fiscal 2014 compared to $941,462 for fiscal 2013, an increase of 1%. Selling, general and administrative expenses for the two segments are segregated below. (i) Print-Based English Language Learning Selling, general and administrative costs for print-based publishing decreased from 2013 to 2014. The decrease in sales, marketing & administration, travel and premises was primarily due to cost rationalization efforts in 2014. The following is a breakdown of selling, general and administrative costs directly related to print-based English language learning: Sales, marketing & administration $ 142,544 Consulting fees Travel Premises Shareholder service Professional fees Less: Grants $ $ (ii) Online English Language Learning Selling, general and administrative costs related to online English language learning were $307,361 for fiscal 2014 compared to $295,893 in 2013. Selling, general and administrative costs for this business unit increased in 2014 as a result of the increase in operations and revenue growth. The following is a breakdown of selling, general and administrative costs directly related to Online English Language Learning: 3 Sales, marketing & administration $ 166,207 $ 133,138 Consulting fees and salaries Travel Premises Shareholder service - - Professional fees Grant repayment accrual - $ 307,361 $ 295,893 Total 26 Government Grants Lingo Media makes applications to the Canadian government for various types of grants to support its publishing and international marketing activities. Each year, the amount of any grant may vary depending on certain eligibility criteria (including prior year revenues) and the monies available to and the number of eligible candidates. These government grants are recorded as a reduction of general and administrative expenses to offset direct costs funded by the grant. During the year, the Company recorded $241,465 of such grants. One government grant for the print-based English language learning segment is repayable in the event that the segment’s annual net income for each of the previous two years exceeds 15% of revenue and at such time a liability would be recorded. During the year ended December 31, 2014, the conditions for the repayment of the government grant were not met and no liability was recorded. One grant, relating to the Company’s “Development of Comprehensive, Interactive Phonetic English Learning Solution” project, is repayable semi-annually at a royalty rate of 2.5% per year’s gross sales derived from this project until 100% of the grant is repaid. No royalty was paid in 2014, 2013 or 2012 as no sales were generated from this project. During 2008, Lingo Media was audited by a government grant agency and was assessed with a repayment of $115,075 relating to a publishing grant. In 2010, the Company was reassessed with a reduction to the repayment to $100,000 which is recorded in accrued liabilities and this audit finding was appealed by the Company. In 2013, the appeal was approved and the liability was reduced to $16,263, which was paid, and the difference of $87,737 was recorded as grant during that year. While the Company will continue to apply for various government grants to fund its ongoing development and market expansion, there can be no assurance the Company will be successful in obtaining these grants in the future or that the Company will meet the eligibility requirements for the grants or that the grant programs will continue to be offered. Segmented Information Total comprehensive income for the Company was $107,408 for the year ended December 31, 2014 as compared to a total comprehensive loss of $(56,331) in 2013. These gains can be attributed to the two operating segments and other financial costs as shown below: Online English Language Learning Revenue $ 831,650 Expenses: Direct costs Selling, general & administrative Amortization of property & equipment Amortization of development costs Income taxes and other taxes Segment ed ( Loss ) - Online English Language Learning ( ) 27 Print-Based English Language Learning 3 Revenue Expenses: Direct costs Selling, general & administrative Amortization of property & equipment Income taxes and other taxes Segment ed Income – Print-Based English Language Learning Other Foreign exchange Interest and other financial expenses Share-based compensation Other comprehensive income Total Comprehensive Income ( Loss ) $ ( ) During the year ended December 31, 2014, the Company continued to invest in product development and redesigned its fee-based online training and assessment service. The majority of its expenses consist of selling, general and administrative expenses detailed in the selling, general and administrative section above. The loss decreased as a result of decreased expenditures related to cost rationalization, and reduced financial expenses and share-based compensation. S hare - B a sed Payments The Company amortizes share-based payments with a corresponding increase to the contributed surplus account. During 2014, the Company recorded an expense of $65,663 compared to $61,926 during 2013. The increase in this expense is due to stock options granted and vested, and no financing activities. Foreign Exchange The Company recorded foreign exchange gain in 2014 of $106,437 as compared to a gain of $134,444 in fiscal 2013, relating to the Company's currency risk through its activities denominated in foreign currencies. The Company is exposed to foreign exchange risk as a significant portion of its revenue and expenses are denominated in US Dollars, European Euros, and Chinese Renminbi. Income Tax Expense The Company recorded a tax expense of $269,119 for the year ended December 31, 2014 compared to a tax expense of $241,666 in 2013. This tax is a withholding tax paid on revenues earned in China and repatriated outside of China. 28 Net Profit / (Loss) for the Year The Company reported a net profit of $144,013 for the year ended December 31, 2014, as compared to $22,943 in 2013, an operational improvement of $121,070. This improvement in profitability is primarily attributed to increase in revenue accompanied by a proportionate increase in direct costs. Fiscal Year Ended December 31, 201 3 vs. Fiscal Year Ended December 31, 20 12 Revenues from print-based English language learning for the year ended December 31, 2013 were $1,541,197 compared to $1,335,940 for fiscal 2012. Direct costs associated with publishing revenue are kept to a minimum and has been consistent throughout the years. The Company continues to maintain its relationship with PEP and is investing in the development of its existing and new programs and marketing activities to maintain and increase its royalty revenues. Publishing revenue for the year ended December 31, 2013 increased 15% compared to fiscal 2012. This increase is mainly attributed to the increased royalties through licensing sales to local publishers rather than direct sales made by PEP. Since the State Ministry of Education has mandated the increase of licensing sales vs. direct sales to local publishers, PEP had increased its licensing sales revenues. The Company expects this trend to continue but it does not have any control over PEP’s attempt to enter into licensing sales vs. direct sales with additional local publishers. In 2013, Lingo Media generated $466,869 in online English language learning revenue as compared to $680,321 in 2012, a decrease of 31%. This decrease in sales is due to the fact that the Company had minimized its sales efforts related to its ELL Technologies legacy suite of products. The Company has been completely redesigning the user interface, learning management system and the multi-browser delivery system for desktops and tablets for its ELL Technologies suite of products including Scholar , Master, Business, Kids and Placement Test. The product overhaul has been completed and full sales efforts have resumed. Selling, General and Administrative Costs Selling, general and administrative expenses were $941,462 in fiscal 2013 compared to $2,121,237 for fiscal 2012, a reduction of 56%. This decrease was due to the rationalization of costs related to the operations of both business segments. Selling, general and administrative expenses for the two segments are segregated below. (i) Print-Based English Language Learning Selling, general and administrative costs for print-based publishing decreased significantly from 2012 to 2013. The decrease in sales, marketing & administration and professional fees was primarily due to cost rationalization efforts in 2013. The increase in grants reflects the re-assessment of a liability and a one-time increase of $87,737 was recorded. The following is a breakdown of selling, general and administrative costs directly related to print-based English language learning: 29 2 Sales, marketing & administration $ 436,081 Consulting fees Travel Premises Shareholder service Professional fees Less: Grants $ $ 1, (ii) Online English Language Learning Selling, general and administrative costs related to online English language learning were $295,893 for fiscal 2013 compared to $1,014,346 for the same period in 2012. Selling, general and administrative costs for this business unit continued to decrease in 2013 as a result of cost rationalization. 3 2 Sales, marketing & administration $ 133,138 $ 650,729 Consulting fees and salaries Travel Premises Professional fees Grant repayment accrual - $ $ 1,014,346 Government Grants Lingo Media makes applications to the Canadian government for various types of grants to support its publishing and international marketing activities. Each year, the amount of any grant may vary depending on certain eligibility criteria (including prior year revenues) and the monies available to and the number of eligible candidates. These government grants are recorded as a reduction of general and administrative expenses to offset direct costs funded by the grant. During the year, the Company recorded $271,647 of such grants. One government grant for the print-based English language learning segment is repayable in the event that the segment’s annual net income for each of the previous two years exceeds 15% of revenue and at such time a liability would be recorded. During the year, the conditions for the repayment of the government grant were not met and no liability was recorded. One grant, relating to the Company’s “Development of Comprehensive, Interactive Phonetic English Learning Solution” project, is repayable semi-annually at a royalty rate of 2.5% per year’s gross sales derived from this project until 100% of the grant is repaid. No royalty was paid in 2013 or 2012 as no sales were generated from this project. During 2008, Lingo Media was audited by a government grant agency and was assessed with a repayment of $115,075 relating to a publishing grant. In 2010, the Company was reassessed with a reduction to the repayment to $100,000 which is recorded in accrued liabilities and this audit finding was appealed by the Company. In 2013, the appeal was approved and the liability was reduced to $16,263, which was paid, and the difference of $87,737 was recorded as grant revenue during the year. While the Company will continue to apply for various government grants to fund its ongoing development and market expansion, there can be no assurance the Company will be successful in obtaining these grants in the future or that the Company will meet the eligibility requirements for the grants or that the grant programs will continue to be offered. 30 Segmented Information Total comprehensive loss for the Company was $56,331 for the year ended December 31, 2013 as compared to $1,364,737 in 2012. These losses can be attributed to the two operating segments and other financial costs as shown below: Online English Language Learning Revenue 680,321 Expenses: Direct costs 261,341 Selling, general & administrative 1,014,346 Amortization of property & equipment Amortization of development costs Income taxes and other taxes 1,649,854 Segment ed ( Loss ) - Online English Language Learning Print-Based English Language Learning Revenue 1,335,940 Expenses: Direct costs 11,714 Selling, general & administrative Amortization of property & equipment 5,662 Income taxes and other taxes 217,749 Segment ed Income / (Loss) – Print-Based English Language Learning Other Financial Items Foreign exchange Interest and other financial expenses Share-based compensation Other comprehensive income (389,129) Total Comprehensive Loss ( ) ) During the year, the Company continued to invest in product development and redesigned its fee-based online training and assessment service. The majority of its expenses consist of selling, general and administrative expenses detailed in the selling, general and administrative section above. The loss decreased as a result of decreased expenditures related to cost rationalization, and reduced financial expenses and share-based compensation. 31 S hare - B a sed Payments The Company amortizes share-based payments with a corresponding increase to the contributed surplus account. During 2013, the Company recorded an expense of $61,926 compared to $243,195 during 2012. The decrease in this expense is due to fewer stock options granted and vested, and no financing activities. Foreign Exchange The Company recorded foreign exchange gain in 2013 of $134,444 as compared to a gain of $25,046 in fiscal 2012, relating to the Company's currency risk through its activities denominated in foreign currencies. The Company is exposed to foreign exchange risk as a significant portion of its revenue and expenses are denominated in US Dollars, European Euros, and Chinese Renminbi. Income Tax Expense The Company recorded a tax expense of $241,666 for the year ended December 31, 2013 compared to a tax expense of $221,987 in 2012. This tax is a withholding tax paid on revenues earned in China and repatriated outside of China. Net Profit / (Loss) for the Year The Company reported a net profit of $22,943 for the year ended December 31, 2013, as compared to a net loss of $(1,362,526) in 2012, an operational improvement of $1,385,469. This improvement in profitability is primarily attributed to a reduction in selling, general and administrative expenses of $1,179,775. 5.B Liquidity and Capital Resources Financial information for the years ended December 31, 2014, 2013 and 2012 was prepared in accordance with IFRS as issued by the IASB. As at December 31, 2014, the Company had cash of $477,001 as compared to $78,091 in 2013 and $39,248 in 2012. Accounts and grants receivable of $849,344 were outstanding at the end of 2014 as compared to $1,003,440 in 2013 and $1,446,962 in 2012. With 65% of its receivables from PEP and having a 180 day collection cycle, the Company does not anticipate an effect on its liquidity. Total current assets amounted to $1,411,416 (2013 - $1,166,151, 2012 - $1,606,441) with current liabilities of $1,679,482 (2013 - $1,703,703, 2012 - $2,243,356) resulting in a working capital deficit of $268,066 (2013 – $537,552, 2012 – $636,915). 5. C Research and Development During the years ended December 31, 2014, 2013 and 2012, respectively, the Company expended $
